Citation Nr: 0800163	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-31 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for hemorrhoids. 


FINDINGS OF FACT

1.  The veteran's subjective complaints of hemorrhoids 
include bleeding and discomfort, partially relieved by 
medication.  

2.  The hemorrhoids are not large, thrombotic, or 
irreducible, with excessive redundant tissue, or result in 
persistent bleeding, anemia, or fissures.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  

The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004, which 
informed the veteran of the information and evidence required 
to substantiate the claim, and which information and evidence 
VA was to provide and which the veteran was to provide.  The 
correspondence also asked that the appellant provide any 
evidence in his possession that pertained to the claim.  
Thus, VA has satisfied its duty to notify the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that his hemorrhoidal symptoms are more 
severe than are contemplated by a noncompensable rating.  
 
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
(U.S. Vet. App. Nov. 19, 2007)

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114, DC 7336.

In February 2002, a VA examiner noted the veteran's reports 
of rectal bleeding and a sensation of stool incontinence.  
The examiner diagnosed external hemorrhoids.  A VA primary 
care physician prescribed suppositories.  In April 2003, the 
veteran underwent a signmoidoscopy at a VA clinic.  The 
examiner did not make any observations regarding hemorrhoids.  
However, later the same month, another VA examiner noted the 
veteran's report that he had been told the sigmoidoscopy 
procedure identified the presence of internal hemorrhoids.  
He declined another examination but continued to report 
episodes of rectal bleeding.  

In March 2004, a VA examiner noted the veteran's reports of 
pain with bowel movements for the previous few weeks and 
continued evidence of rectal bleeding.  The examiner 
conducted an anoscope examination that was normal, but 
because of the bleeding symptoms, he ordered a colonoscopy.  
In April 2004, another VA examiner noted the veteran's 
reports of rectal bleeding almost daily with local pain and 
itching.  

The veteran reported occasional constipation but no changes 
in bowel habits or involuntary bowel movements.  The examiner 
noted adequate sphincter control and no anemia, weight loss, 
or anal fissures.  A rectal examination was attempted but 
terminated due to tenderness.  The examiner noted that a 
planned colonoscopy was appropriate.  The veteran did not 
appear as scheduled for the procedure.  

In November 2004, the veteran underwent a colonoscopy at a VA 
clinic. The attending physician noted the veteran's reports 
of episodes of rectal bleeding for the past five years.  The 
physician removed one polyp but noted that the examination 
was otherwise normal.  He also noted that the veteran had 
internal hemorrhoids that were not bleeding or thrombosed.  

In October 2005, a VA primary care physician conducted a 
routine examination, noting the veteran's history of 
hemorrhoid symptoms and treatment and the veteran's reports 
of continued episodes of rectal bleeding.  On examination, 
the physician noted no external hemorrhoids, fissures, or 
fistulas. Sphincter tone was normal with no palpable rectal 
masses.  A test for blood in the stool was negative. 

In a January 2006 statement, the veteran reported that 
episodes of rectal bleeding and pain had become worse and 
that he continued to use the prescribed suppositories.  
However, VA primary care physicians conducted periodic 
routine physical examinations in April 2006, September 2006, 
December 2006, and May 2007 with no notation of increased 
rectal bleeding or discomfort or medical observations of more 
severe symptoms.  The disorder was listed as an on-going 
service-connected disability with continued prescriptions for 
suppositories.    

The Board concludes that the veteran's hemorrhoid symptoms 
have remained moderate and not appreciably changed since his 
claim for an increased rating was received in March 2004.  
The disorder is manifested by episodes of rectal bleeding and 
discomfort, partially relieved by medication.  

Therefore, a compensable rating is not warranted at any time 
during the pendency of the claim because there is no 
competent medical evidence of hemorrhoids that are large, 
thrombotic, irreducible, with excessive redundant tissue, or 
result in persistent bleeding, anemia, or fissures.  Since 
the veteran obtains primary medical care from a VA clinic, he 
had the opportunity to report more severe symptoms for 
further examination and more rigorous treatment.   

In October 2007, the veteran's representative contended that 
an April 2004 examination was too old for an adequate 
evaluation, citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992), and noting that the veteran had 
subsequently reported that his symptoms had become worse.  In 
that case, the Court held that fulfillment of the VA's duty 
to assist included the conduct of a thorough and 
contemporaneous examination when the record before the Board 
contained no evidence of the then-current level of 
disability.  See also Caffrey v. Brown, 6 Vet App. 377 
(1994).    

However, the Board does not find that the Court established a 
time limit beyond which remand for new examinations is 
required.  Reexaminations are required if the evidence 
indicates there has been a material change in a disability or 
that the current rating is incorrect.  38 C.F.R. § 3.327 
(2007).  

Here, the Board concludes that the clinical record, including 
multiple outpatient treatment records, is adequate to 
evaluate the claim. Since stating that his symptoms had 
become worse in January 2006, the veteran had the opportunity 
to report the more severe symptoms to VA medical providers on 
many occasions and to obtain additional medical intervention.  

Significantly, the medical history showed no significant 
decline, and the veteran has not submitted any other medical 
evidence of a worsened condition.  In assessing the entire 
record, the Board concludes that there is sufficient evidence 
to decide this claim.  The veteran retains the right to 
petition for a further increased rating by identifying new 
evidence.

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A compensable rating for hemorrhoids is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


